66139: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 66139


Short Caption:ERICKSON VS. POAGClassification:Civil Appeal - General - Proper Person


Lower Court Case(s):Washoe Co. - Second Judicial District - CV1301145Case Status:Disposition Filed


Disqualifications:Panel Assigned:
					Panel
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:08/21/2014How Submitted:On Record





+
						Party Information
					


RoleParty NameRepresented By


AppellantKenneth Glenn Erickson, Jr.
					In Proper Person
				


RespondentDon Poag


RespondentKatherine Hegge


RespondentMs. Green


RespondentYates





+
						Due Items
					


Due DateStatusDue ItemDue From


12/12/2014OpenRemittitur



14-37613: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


07/23/2014Filing FeeAppeal Filing fee waived.  In Forma Pauperis.


07/23/2014Notice of Appeal DocumentsFiled Notice of Appeal/Proper Person Pilot Program. Filed certified copy of proper person notice of appeal.  (Pilot program civil appeals order and documents mailed to proper person appellant.)14-24035




08/04/2014BriefFiled Civil Proper Person Appeal Statement.14-25475




08/04/2014Transcript RequestFiled Civil Proper Person Transcript Request Form.14-25478




08/08/2014Order/ProceduralFiled Order Directing Transmission of Record. Record due from district court clerk: 30 days.14-25989




08/20/2014Record on Appeal DocumentsFiled Record on Appeal Vol I.14-27466




08/20/2014Record on Appeal DocumentsFiled Record on Appeal Vol. II.14-27467




08/21/2014Case Status UpdateSubmitted for Decision.


11/14/2014Order/DispositionalFiled Order of Affirmance. "ORDER the judgment of the district court AFFIRMED." SNP14-JH/MD/MC.14-37613